I cannot agree with the decision in this case.  It is based upon two propositions.  These are that, (1) the act by which the suicide was committed constituted an injury intentionally inflicted by the deceased, and this under sec. 102.03 (1) (d), Stats., absolves the employer from liability; and (2) the act by which the suicide was committed constituted an intervening cause of the death.
I agree with the major proposition embraced in (1) but think that the act of the deceased was not an intervening cause, *Page 467 
and that to reach the result reached by the majority opinion the act of the deceased must have operated as such cause. Otherwise the manifest and controlling purpose and intent of the act to award death benefits when a condition caused by an industrial accident causes death is frustrated.
As stated in the majority opinion, the following facts were found by the commission:  Because of the physical condition resulting from his accident the deceased developed a psychosis that caused him to be devoid of normal judgment; he would not have committed suicide had it not been for the conditions both mental and physical which resulted from the accident; the deceased in committing suicide was dominated by a disturbance of mind directly caused by his injury and its consequences.
On these facts it seems plain to me that the death was the direct "end result" of the injuries sustained in the accident. In other words, the condition caused by the accident caused the death.  The facts stated existing, it is of no consequence that the commission found that the deceased was conscious that the cutting of his wrists would result in death, or that the wounds were not inflicted in a delirium or frenzy without conscious volition.  The effect of the bare facts first stated cannot be obviated, whether the deceased was sane or insane in a medical or psychological sense, or by the commission or the court adopting the view of one or another expert.  Nor can such effect be obviated by calling the intervening act an intervening cause when it is not such.  The slashing of the wrist was an intervening act, but not an intervening cause.  An intervening cause is one occurring entirely independent of a prior cause.  When a first cause produces a second cause that produces a result, the first cause is a cause of that result.Kramer v. Chicago, M., St. P.  P. R. Co. 226 Wis. 118, 128,276 N.W. 113; Morey v. Lake Superior T.  T. Co.125 Wis. 148, 103 N.W. 271.  There is then a direct as distinguished from a broken sequence, and the first cause is a *Page 468 
responsible and proximate cause of the result.  This seems to me so plain as not to be set aside by any species of fine-spun reasoning.  The act of the deceased in the instant case is no more an intervening cause of his death than is following the advice of a physician who is treating a plaintiff for injuries inflicted by the defendant, when so doing results in a condition to alleviate which the patient must take especial treatment not necessary or appropriate to treatment of his original injury, in which case the expense, loss, and suffering caused by the especial treatment proximately result from the defendant's act.Sumner v. Kinney (Tex.Civ.App.), 136 S.W. 1192, 1196. Under the bare facts first above stated, the original injuries by direct sequence of causation resulted in death, and liability under the act follows whenever this sequence appears.
I concede that under the cases cited in the opinion of the court, and the quotations from the opinions in those cases there given, the conclusion of the commission and the court is correct if those cases were correctly decided, provided of course that the statutes involved under those cases are the same as ours.  But by no process of reasoning by any court can I be convinced that what looks black to me is white.
I think the judgment of the circuit court should be reversed with directions to remand the cause to the Industrial Commission with direction to the commission to award the widow the death benefits prescribed by the act.
I am authorized to state that Mr. Justice FRITZ concurs in this dissent. *Page 469